UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARCIA SCHORR,

Plaintiff, 21 Civ. 5569 (PAE)
~Yn
ORDER
AMERICAN ARBITRATION ASSOCIATION & THE
INTERNATIONAL CENTRE FOR DSPUTE
RESOLUTION,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

On June 25, 2021, defendants filed a notice of removal. Dkt. 1, On June 28, 2021 the
Court scheduled an initial pretrial conference for August 4. Dkt. 5. On July 12, 2021, plaintiff
has filed a motion to remand to state court. Dkt. 14. The defendants’ opposition is due July 27,
2021, Any reply is due August 3, 2021. The Court also adjourns the currently scheduled

conference; it will be rescheduled depending on the outcome of the motion to remand.

Pam A. Chgpbey-

PAUL A. ENGELMAYER
United States District Judge

SO ORDERED.

 

Dated: July 12, 2021
New York, New York
